DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujikawa et al. (US 2013/0050655 A1).
Regarding claim 1, 8, and 14, Fujikawa teaches a light source (14-16, figure 4) which emits projection display laser light;
An optical scanning unit (28, 27, figure 4) which uses the laser light (paragraph 0063 for laser light) emitted from the light source in scanning; and
A light diffusion unit (30, figure 4) which includes a plurality of light diffusion cannels arranged in two dimensions (see figure 6) and diffuses the laser light used in scanning by the optical scanning unit;
Wherein the light diffusion unit is configured so that an angle formed by optical paths extending to an eye of an observer through a pair of adjacent light diffusion channels arbitrarily selected from D1/M)*tan(α) in paragraph 0097).  Claim 4 of this application further limits the angle α by specifying that α <  tan-1 (P/L) * M. Thus if the condition in claim 4 is satisfied it follows that the condition in claim 1 must be satisfied as well.  Rearranging the equation in claim 4 of this application yields the equation that P > tan (α/M) *L.  In Fujikawa L is the distance from the virtual image to the eye, so it is called LD1 for the purpose of this explanation.  Now  LD1 is greater than the L of this application, i.e. the distance from the diffusion unit to the eye.  The claim can be met if P > tan (α/M) *L.  The pitch in the reference Pref can be equal to (L/M)* tan (α).  For small angles tan(θ) is approximately equal to theta, and so tan (α) / M is equal to tan (α/M).  Now LD1 is greater than L so it follows that the condition of this application that P > tan (α/M) * L is satisfied in the Fujikawa reference for small angles.  Fujikawa is using such a small angle in paragraph 0098.
Regarding claim 2 and 9, Fujikawa teaches that the light diffusion unit is configured so that the angle formed by the optical paths becomes equal to or larger than 1 minute (see paragraph 0098; 1/60 degrees is 1 minute).
Regarding claim 3 and 10, Fujikawa teaches that the light diffusion unit is configured so that the angle formed by the optical paths becomes equal to or larger than 1.42 minutes (see paragraph 0098; 1/30 degrees is 1.99999 minutes).
Regarding claim 4, 11 and 15, Fujikawa teaches wherein when the resolution angle is denoted by α, an arrangement pitch of the plurality of light diffusion channels is denoted by P, a magnification of the optical system disposed between the light diffusion unit and the eye is denoted by M, and a distance from the light diffusion unit to the eye is denoted by L, the light diffusion unit is configured so as to satisfy α < tan-1 (P/L) * M (see the explanation with regard to claims 1 and 8 as anticipated by Fujikawa above).
.
Allowable Subject Matter
Claims 5-6, 12-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5, 12 and 16, closest prior art Fujikawa does not teach the optical path extending directly from the diffusion unit to the eye without an optical system and thus fails to teach the claimed relation for the resolution angle.
Regarding claim 6 and 13, prior art (Fujikawa) does not teach the arrangement pitch of the plurality of light diffusion channels is random.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	3/25/2021